DETAILED ACTION
1.	This is a first action on the merits of application 17222920.

2.	Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	As per claim 3, Examiner does not understand the meaning of “rolling mountains” rendering the claim indefinite.
5.	As per claim 5, recites the limitation "the head bracket" and “the foot bracket”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackro US 9555860 , and further in view of Osimo US 20170015393. 
7.	As per claim 1, Mackro discloses a water hammock, comprising a bottom supporting cloth 120, both sides of the bottom supporting cloth are provided with buckles; the left side of the bottom supporting cloth is connected with a left arm support through the buckle; and the right side of the bottom supporting cloth is connected with a right arm support through the buckle. [figs. 19 – 20] He does not disclose a head support, a foot support wherein the bottom supporting cloth is arranged between the head support and the foot support. Osimo discloses a floating mattress with head and foot supports in fig. 4. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to obtain the above said water hammock to give the user comfort while also providing buoyancy.
8.	As per claim 2, Mackro discloses wherein the left arm support 60  and the right arm support  62 are provided with handles [brackets 39] and storage grooves [openings in the top of buoyant arm supports]. See fig. 15
9.	As per claim 3, Mackro discloses the aforementioned limitations of claim 1, he does not disclose the head support is in a shape of rolling mountains. As best understood from examiner Osimo discloses this in fig. 4, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to obtain a hammock that would be comfortable to the user in the prone position.
10.	As per claim 4, Mackro discloses the aforementioned limitations of claim 1, he does not disclose wherein the head support, the foot support, the left arm support and the right arm support are made of PVC material. Osimo discloses this limitation of using PVC. But it is held that a change in material is of ordinary skill in the art, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used PVC to obtain a hammock made of the said materials because the inexpensive cost to manufacture.
11.	As per claim 5, Mackro discloses the aforementioned limitations of claim 1, he does not disclose 
the bottom supporting cloth is a perforated mesh cloth of the PVC material; and the bottom supporting cloth is fixed between the head bracket and the foot bracket through an electric tension technology or a sewing and rolling technology. Osimo disclose the supporting cloth is a perforated mesh cloth of the PVC material between head and foot supports through sewing. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain the configuration since it is inexpensive to design.
12.	As per claim 6, Mackro discloses the aforementioned limitations of claim 1, he does not disclose 
the bottom supporting cloth is a cloth fabric; and the head support and the foot support are fixedly sleeved on both sides of the bottom supporting cloth respectively. Osimo does in figs. 1-4, col. 4. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain the configuration since it is inexpensive to design. 
Allowable Subject Matter
13.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617